 Case 3:20-cv-02069-H-BGS Document 7 Filed 12/10/20 PageID.54 Page 1 of 2



 1   Daley & Heft, LLP
     Attorneys at Law
 2   Mitchell D. Dean [SBN 128926]
     Lee H. Roistacher [SBN 179619]
 3   462 Stevens Avenue, Suite 201
     Solana Beach, CA 92075
 4   Telephone: (858) 755-5666
     Facsimile: (858) 755-7870
 5   E-mail:     mdean@daleyheft.com
 6               lroistacher@daleyheft.com

 7
     Attorneys for Defendant,
 8
     AARON RUSSELL
 9
                         UNITED STATES DISTRICT COURT
10
                      SOUTHERN DISTRICT OF CALIFORNIA
11
     HENRY BILS, individually and as           Case No.: 20-CV-2069-H-BGS
12   Successor in Interest to NICHOLAS
13   BILS, deceased,
                                               NOTICE OF APPEARANCE
14                 Plaintiff,
15
            v.
16                                             Courtroom: 15A
17   COUNTY OF SAN DIEGO, a                    Judge:      Hon Marilyn L. Huff
     municipal entity, Deputy AARON            Magistrate Judge: Bernard G. Skomal
18   RUSSELL, an individual, and DOES
19   1 through 10, inclusive,                  Trial Date: None set
20                 Defendant
21
22         TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
23   RECORD:
24         PLEASE TAKE NOTICE that Mitchell D. Dean of the law firm of Daley
25   & Heft, LLP, hereby appears as counsel for defendant Aaron Russell in the above-
26   referenced action. Effectively immediately, please add Mitchell D. Dean as an
27   attorney to be noticed on all matters at the following address:
28
                                               1
                    Notice of Appearance                          Case No. 20-CV-2069-H-BGS
 Case 3:20-cv-02069-H-BGS Document 7 Filed 12/10/20 PageID.55 Page 2 of 2



 1              Daley& Heft, LLP
                Mitchell D. Dean Esq. (SBN 128926)
 2
                462 Stevens Avenue, Suite 201
 3              Solana Beach, CA 92075
                Telephone: (858) 755-5666
 4
                Facsimile: (858) 755-7870
 5              E-mail: mdean@daleyheft.com
 6
 7
     Dated: December 10, 2020                 Daley & Heft, LLP
 8
 9
10                                       By: /s/ Mitchell D. Dean
11                                            Mitchell D. Dean
                                              Lee H. Roistacher
12                                            Attorneys for Defendant
13                                            Aaron Russell
                                              E-mail: mdean@daleyheft.com
14                                                     lroistacher@daleyheft.com
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          2
                  Notice of Appearance                     Case No. 20-CV-2069-H-BGS
